DETAILED ACTION
The following is a Final Office Action in response to communications filed August 10, 2022.  Claims 1, 3–8, and 12–13 are amended; and claim 2 is canceled.  Currently, claims 1 and 3–13 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous rejection of claims 3–5 and 7–8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s Response necessitates new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the claims are directed to patent-eligible subject matter in view of Trading Technologies Int’l, Inc. v. CQG, Inc., 675 F. App’x 1001 (Fed. Cir. 2017) because providing a different user experience to different users “represents a meaningful improvement to the user experience of the software.”  Resp. 7.  Examiner disagrees.  
In Trading Technologies, the district court found that the claimed devices “have no ‘pre-electronic trading analog,’” and “do not simply claim displaying information on a graphical user interface.”  Trading Techs., 675 Fed. App’x at 1004.  The court concluded “the claimed subject matter is ‘directed to a specific improvement to the way computers operate,’ . . . for the claimed graphical user interface method imparts a specific functionality to a trading system ‘directed to a specific implementation of a solution to a problem in the software arts.’”  Id. at 1006.  
Unlike in Trading Technologies, independent claims 1 and 12–13 merely utilize a generic and conventional “terminal device” and “display” for displaying rideshare information without disclosing any associated improvements in the user interface or display.  Spec. ¶¶ 17, 33.  Further, independent claims 1 and 12–13 do not overcome a problem associated with prior art computers or improve the way computers operate, and instead, independent claims 1 and 12–13 simply address a business problem related to recommending “information [that] is very useful to users with no rideshare experience who need to obtain transportation for certain legs of their trip.”  Resp. 7.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the claims are directed to patent-eligible subject matter in view of Dropbox Inc. v. Synchronoss Techs. Inc., Appeal No. 2019-1765 (Fed. Cir. 2020) because the “claims recite a specific improvement” of elements that “are not disclosed in the prior art.”  Resp. 8.  Examiner disagrees.
An abstract idea does not transform into an inventive concept just because the prior art does not disclose or suggest it. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012).  Further, “[g]roundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.”  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).  Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188–89 (1981); see also Mayo, 566 U.S. at 91 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”).
Applicant next asserts that the claims “recite a technical improvement because they improve the functionality of the computer system, and solve a problem necessarily rooted in computer technology.”  Resp. 8.  Examiner disagrees.
FIG. 1–3 and the associated paragraphs of Applicant’s Specification disclose a generic technical environment without disclosing any related improvements in the technology.  Further, rather than addressing technical problems that are rooted in computer technology, the claims address business problems associated with recommending rideshare information that is useful to users with no rideshare experience.  As a result, Examiner maintains that the recited computer implementation does not embody any technical improvements, and Applicant’s remarks are not persuasive.
Accordingly, Examiner maintains the rejection of claims under 35 U.S.C. 101 and directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12–13 recite “use of the rideshare” in the element directed to “acquisition of schedule information”.  However, claims 1 and 12–13 previously and subsequently recite “the use of the rideshare”.  As a result, the scope of claims 1 and 12–13 is indefinite because it is unclear whether Applicant intends for the recitation of “use of the rideshare” to reference the recitations of “the use of the rideshare” or intends to introduce a second different “use of the rideshare”.  For purposes of examination, claims 1 and 12–13 are interpreted as reciting “acquisition of schedule information indicating a driving schedule of a car available for the use of the rideshare”.
In view of the above, claims 1 and 12–13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3–11, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 3–11 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3–13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1 and 3–13 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “determination of whether a user has actual experience in use of rideshare based on actual user experience information indicating whether the user has the actual experience in the use of the rideshare”; “when the actual experience information indicates that the user has no actual experience in the use of the rideshare: acquisition of travel plan information indicating a travel plan including a schedule of the user and position information of the user, which includes a current position and at least one previous position”; “acquisition of schedule information indicating a driving schedule of a car available for use of the rideshare, which includes a current position and at least one previous position of the car”; and “generation and transmission of recommendation information recommending the use of the rideshare in response to determining that the travel plan of the user is executable by the use of the rideshare using the car based on the acquired schedule of the user and the acquired positions in the travel plan information indicating the travel plan of the user and the acquired schedule information indicating the driving schedule of the car, the recommendation information including (i) an indication of a travel method of the user to a destination of the travel plan to be the user of the rideshare, (ii) a travel schedule of the user using the rideshare, (iii) a promotion to be used in the rideshare, (iv) vehicle attributes of the car used in the rideshare, and (v) identification information of the user and identification information of the car.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial sales activities or behaviors and/or managing personal behavior or relationships or interactions between people because the elements describe a process for generating rideshare use recommendations based on user and car positions and schedules.  Additionally, the elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  Accordingly, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 12–13 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 12–13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 3–11 further describe the process for generating rideshare use recommendations based on user and car positions and schedules and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with respect to claim 1.  As a result, claims 3–11 further recite an abstract idea under Step 2A Prong One for the same reasons as stated above.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a controller, a terminal device, a terminal device GPS, a car GPS, and a display.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 12–13 include substantially similar limitations to those included with respect to claim 1.  Although claim 13 further includes a computer readable medium, when considered in view of the claim as a whole, the additionally recited medium does not integrate the abstract idea into a practical application because the additional computing element is a generic computing element that are merely used as a tool to perform the recited abstract idea.  As a result, claims 12–13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 3–5 and 7–11 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 3–5 and 7–11 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claim 6 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional element of claim 6 includes a database.  When considered in view of the claim as a whole, the additionally recited database does not integrate the abstract idea into a practical application because the additional computing element is a generic computing element that are merely used as a tool to perform the recited abstract idea.  As a result, claim 6 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a controller, a terminal device, a terminal device GPS, a car GPS, and a display.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 12–13 include substantially similar limitations to those included with respect to claim 1.  Although claim 13 further includes a computer readable medium, the additionally recited medium does not amount to significantly more than the abstract idea because the additional computing element is a generic computing element that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 12–13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 3–5 and 7–11 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 3–5 and 7–11 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claim 6 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional element of claim 6 includes a database.  The additionally recited database does not amount to significantly more than the abstract idea because the additional computing element is a generic computing element that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 6 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1 and 3–13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5–13 are rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA et al. (U.S. 2016/0048777) in view of SHERMAN et al. (U.S. 2016/0187150), and in further view of Murray et al. (U.S. 2004/0049424) and Vogel et al. (U.S. 2017/0330111).
Claims 1 and 12–13:  Kitagawa discloses an information processing apparatus comprising a controller (See paragraph 34) that executes: 
acquisition of travel plan information indicating a travel plan including a schedule of the user, which is acquired from a terminal device of the user, and position information of the user, which includes at least one previous position of the terminal device according to a global positioning system (GPS) of the terminal device (See paragraphs 35 and 37, wherein trip history information, including historical location information, is used to determine travel plan schedules for related users; see also paragraphs 77 and 84, wherein locations are determined from GPS receivers in each user terminal); 
acquisition of schedule information indicating a driving schedule of a car available for use of the rideshare (See paragraphs 44–45, wherein an operation schedule is generated for rideshare; see also paragraphs 111–114); and 
generation and transmission of recommendation information recommending the use of the rideshare to display on the terminal device of the user in response to determining that the travel plan of the user is executable by the use of the rideshare using the car based on the acquired schedule of the user and the positions in the travel plan information indicating the travel plan of the user and the acquired schedule information indicating the driving schedule of the car (See FIG. 1 and paragraphs 38–40 and 50, wherein reservation offers are generated and transmitted to secondary users based on determining that a rideshare schedule is compatible with inferred travel schedule plans), 
the recommendation information including (i) an indication of a travel method of the user to a destination of the travel plan to be the user of the rideshare, (ii) a travel schedule of the user using the rideshare, (iv) vehicle attributes of the car used in the rideshare, and (v) identification information of the user and identification information of the car (See FIG. 4 and paragraph 50, wherein travel methods and schedules and vehicle identification and attribute information are included as recommendation information presented to the user).  Kitagawa does not expressly disclose the remaining claim elements.  
Sherman discloses acquisition of travel plan information indicating a travel plan including a schedule of the user, which is acquired from a terminal device of the user, and position information of the user, which includes a current position and at least one previous position of the terminal device according to a global positioning system (GPS) of the terminal device (See paragraphs 47–50, wherein user locations are monitored and analyzed to determine travel plan schedules associated with a user; and see paragraph 15, wherein user device locations are monitored via GPS); 
acquisition of schedule information indicating a driving schedule of a car available for use of the rideshare, which includes a current position and at least one previous position of the car according to a vehicle GPS installed in the car (See paragraphs 15 and 54, wherein vehicle’s include GPS receivers, and wherein vehicle operator locations are monitored to determine vehicle dispatch); and
generation and transmission of information recommending the use of the rideshare in response to determining that the travel plan of the user is executable by the use of the rideshare using the car based on the acquired schedule of the user and the acquired positions of the terminal device in the travel plan information indicating the travel plan of the user and the acquired schedule information indicating the driving schedule of the car (See paragraphs 47–50, wherein ride-share vehicles are dispatched in response to acquired user location information and determined travel plan information; and see paragraph 54, wherein vehicle locations are tracked and location information is used to determine vehicle dispatch). 
Kitagawa discloses a system directed to managing ridesharing reservations.  Sherman similarly discloses a system directed to managing ride-share vehicles.  Each reference discloses a system directed to managing ridesharing operations.  The technique of utilizing a travel plan based on position information of the user is applicable to the system of Kitagawa as they each share characteristics and capabilities; namely, they are directed to managing ridesharing operations.
One of ordinary skill in the art would have recognized that applying the known technique of Sherman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sherman to the teachings of Kitagawa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate ridesharing management into similar systems.  Further, applying travel plans based on user position information to Kitagawa would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Kitagawa and Sherman do not expressly disclose the remaining claim elements.
Murray discloses generation and transmission of (iii) a promotion to be used in the rideshare (See paragraph 108, wherein rideshare participants are offered special offers and advertisements).
As disclosed above, Kitagawa discloses a system directed to managing ridesharing reservations, and Sherman similarly discloses a system directed to managing ride-share vehicles.  Murray discloses a system directed to facilitating ridesharing.  Each reference discloses a system directed to managing ridesharing operations.  The technique of utilizing promotions is applicable to the systems of Kitagawa and Sherman as they each share characteristics and capabilities; namely, they are directed to managing ridesharing operations.
One of ordinary skill in the art would have recognized that applying the known technique of Murray would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Murray to the teachings of Kitagawa and Sherman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate ridesharing management into similar systems.  Further, applying promotions to Kitagawa and Sherman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and customer service.  Although Murray discloses new rideshare participants (See paragraph 94), Kitagawa, Sherman, and Murray do not expressly disclose the remaining claim elements.
Vogel discloses determination of whether a user has actual experience in use of rideshare based on actual user experience information indicating whether the user has the actual experience in the use of the rideshare; and when the actual experience information indicates that the user has no actual experience in the use of the rideshare: acquisition of travel plan information indicating a travel plan of the user (See FIG. 23 and paragraph 47, wherein new travelers are identified, and upon identification of a new traveler, travel plan schedule information is acquired from the new traveler).
As disclosed above, Kitagawa discloses a system directed to managing ridesharing reservations, Sherman similarly discloses a system directed to managing ride-share vehicles, and Murray discloses a system directed to facilitating ridesharing.  Vogel discloses a system directed to managing travel options through a ridesharing service.  Each reference discloses a system directed to managing ridesharing operations.  The technique of determining whether a user has actual experience is applicable to the systems of Kitagawa, Sherman, and Murray as they each share characteristics and capabilities; namely, they are directed to managing ridesharing operations.
One of ordinary skill in the art would have recognized that applying the known technique of Vogel would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Vogel to the teachings of Kitagawa, Sherman, and Murray would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate ridesharing management into similar systems.  Further, applying actual experience determinations to Kitagawa, Sherman, and Murray would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and customer service.
With respect to claim 13, Kitagawa discloses a computer readable storage medium storing a program including computer executable instructions (See paragraph 73).
Claim 3:  Kitagawa discloses the information processing apparatus according to claim 2, wherein: the actual experience information is information indicating whether software executing the use of the rideshare is installed in the terminal device or indicating an actual use experience of the software installed in the terminal device; and the controller determines that the user has no actual experience in the use of rideshare when the actual experience information indicates that the software is not installed in the terminal device or indicates no actual use experience of the software (See paragraphs 35 and 37, in view of paragraphs 89 and 93, wherein historical information is stored with respect to each user, and wherein users with no historical records are implicitly identified for exclusion in determining user relationships; see also paragraph 80, wherein the disclosure is described as an application program).
Claim 5:  Kitagawa discloses the information processing apparatus according to claim 1, wherein: the actual experience information is information indicating a history of positions; and the controller determines that the user has no actual experience in the use of the rideshare, when the information indicating the history of the positions does not indicate a behavior of the user observed in the use of the rideshare (See paragraphs 35 and 37, in view of paragraphs 89 and 93, wherein historical position information is stored with respect to each user, and wherein users with no historical records are implicitly identified for exclusion in determining user relationships.  Kitagawa does not expressly disclose positions a history of positions of the terminal.
Sherman disclose a history of positions of the terminal device (See paragraphs 47–49, as cited above).
One of ordinary skill in the art would have recognized that applying the known technique of Sherman would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 6:  Kitagawa discloses the information processing apparatus according to claim 1, wherein the controller extracts the actual experience information of each of members of a prescribed group from a database accumulating information related to the use of the rideshare regarding each of the members (See FIG. 1 and paragraphs 35–37, wherein historical information is retrieved for related users, and wherein historical information is retrieved from a storage unit; see also paragraph 44, wherein users are users who have registered themselves as members of a community).
Claim 7:  Kitagawa does not expressly disclose the elements of claim 7.
Sherman discloses wherein the controller acquires the information indicating the travel plan of the user from the terminal device (See paragraphs 47–50, wherein travel plans are inferred from position information acquired from the terminal, and wherein calendar information is also acquired from the terminal).
One of ordinary skill in the art would have recognized that applying the known technique of Sherman would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 8:  Kitagawa discloses the information processing apparatus according to claim 1, wherein the controller acquires information indicating a history of positions and generates the information indicating the travel plan of the user by using the information indicating the history of the positions (See paragraphs 35–37, wherein travel plans are generated from a history of departure and drop off locations).  Kitagawa does not expressly disclose the remaining claim elements.
Sherman discloses wherein the controller acquires information indicating a history of positions of the terminal device from the terminal device and generates the information indicating the travel plan of the user by using the information indicating the history of the positions of the terminal device (See paragraphs 47–50, wherein travel plans are inferred from position information acquired from the terminal).
One of ordinary skill in the art would have recognized that applying the known technique of Sherman would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 9:  Kitagawa and Sherman do not expressly disclose the elements of claim 9.
Murray discloses wherein: the prescribed group is a group of owners of a plurality of private cars; and the car is one private car of the plurality of private cars of one member of the prescribed group (See paragraphs 13, 72, and 75, wherein member drivers are disclosed, and wherein member drivers are each associated with a vehicle).
One of ordinary skill in the art would have recognized that applying the known technique of Murray would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 10:  Although Kitagawa discloses transmitting information along with the recommendation information recommending the user of the rideshare (See citations above), Kitagawa and Sherman do not expressly disclose the remaining elements of claim 10.
Murray discloses wherein the controller transmits information indicating a social contribution of the user, and a risk that is decreased by the use of the rideshare (See paragraph 15, wherein participation is quantified in terms of reduced emissions; see also paragraph 113).
One of ordinary skill in the art would have recognized that applying the known technique of Murray would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 11:  Kitagawa discloses the information processing apparatus according to claim 1, wherein the controller transmits information related to the car along with the recommendation information recommending the use of the rideshare (See FIG. 4, wherein vehicle information is transmitted with the rideshare recommendation).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA et al. (U.S. 2016/0048777) in view of SHERMAN et al. (U.S. 2016/0187150), and in further view of Murray et al. (U.S. 2004/0049424), Vogel et al. (U.S. 2017/0330111), and Schneider et al. (U.S. 2016/0212230).
Claim 4:  As disclosed above, Kitagawa, Sherman, Murray, and Vogel disclose the elements of claims 1–3.  Kitagawa, Sherman, Murray, and Vogel do not expressly disclose the elements of claim 4.
Schneider discloses wherein the controller transmits, to the terminal device, the recommendation information recommending the use of the rideshare and information encouraging the user to install the software when the software is not installed in the terminal device (See paragraph 39, wherein the ridesharing service sends an installation to a user phone).
As disclosed above, Kitagawa discloses a system directed to managing ridesharing reservations, Sherman similarly discloses a system directed to managing ride-share vehicles, Murray discloses a system directed to facilitating ridesharing, and Vogel discloses a system directed to managing travel options through a ridesharing service.  Schneider discloses a system directed to contextual invitations in the field of ridesharing.  Each reference discloses a system directed to managing ridesharing operations.  The technique of transmitting a recommendation to install software is applicable to the systems of Kitagawa, Sherman, Murray, and Vogel as they each share characteristics and capabilities; namely, they are directed to managing ridesharing operations.
One of ordinary skill in the art would have recognized that applying the known technique of Schneider would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Schneider to the teachings of Kitagawa, Sherman, Murray, and Vogel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate ridesharing management into similar systems.  Further, applying recommendations to install software to Kitagawa, Sherman, Murray, and Vogel would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and customer service.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623